Citation Nr: 1104038	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-35 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, 
Type II, associated with herbicide exposure.

2.	Entitlement to an initial compensable rating for 
osteoarthritis of the right hand.

3.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1974.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, granted service connection 
for diabetes mellitus, type II, associated with herbicide 
exposure, and assigned a 20 percent evaluation effective May 23, 
2006, granted service connection for osteoarthritis of the right 
hand, and assigned a noncompensable evaluation effective May 23, 
2006, and denied service connection for TDIU.  The Veteran 
disagreed and these matters are properly before the Board for 
adjudication.

The Veteran failed to appear for a videoconference hearing before 
the Board scheduled in December 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With regard to diabetes mellitus, the Veteran contends that his 
diabetes mellitus should be rated at 40 percent.  He asserts that 
the VA failed to consider his diabetic neuropathy which has 
caused extensive swelling in his legs and feet, foot ulcerations, 
and hospitalizations.  He asserts that the condition has required 
significant modifications of his daily activities, such as 
elevation of his lower extremities to relieve the swelling in his 
lower extremities and the use of special appliances to prevent 
ulceration of his feet.  

In an April 2006 statement, submitted in November 2008, the 
Veteran's private physician stated that the Veteran has chronic 
pain syndrome (diabetic neuropathy) and increasing problems with 
decubitus ulcers.  The Veteran's most recent VA examination took 
place in December 2006, where the examiner noted that the Veteran 
has peripheral neuropathy of the bilateral lower extremities but 
did not indicate whether the condition is a complication 
attributable to the Veteran's service-connected diabetes 
mellitus.  Records of hospitalization to which the Veteran refers 
are not of record.  Therefore, the current severity of the 
Veteran's diabetes mellitus is unclear.  As such, the issue of 
diabetes mellitus is remanded for a VA examination and to obtain 
any relevant treatment records subsequent to December 2006.  See 
38 C.F.R. § 3.159 (2010).

The Veteran also asserts that the noncompensable rating for 
osteoarthritis of the right hand does not reflect the severity of 
his condition.  In a November 2008 statement, he claimed that due 
to his intake of prescription narcotics and muscle relaxers at 
the time of his examination, evidence of painful movement of the 
joint was masked.  He contended that although it is clearly shown 
in his medical records, VA failed to consider his use of 
prescription narcotics and muscle relaxers to control his pain.  
The Veteran also maintained that he had been recently diagnosed 
with stenosing tenosynovitis, and that recent x-rays conducted in 
May 2008 at the Sacramento, Mather Field, VA facility, show a 
continued degradation of the joints of his right hand.  

The Board notes that the treatment records and x-ray reports to 
which the Veteran refers are not of record.  As such, the claim 
for osteoarthritis of the right hand is remanded to obtain the 
May 2008 x-rays.  Any additional pertinent VA or private 
treatment records should also be obtained and associated with the 
claims file.  In light of the need to attempt to obtain 
additional records, another VA examination report should be 
obtained in order to fully evaluate the claim for an increased 
rating for osteoarthritis of the right hand.  

In the November 2008 statement, the Veteran indicated that he 
wanted a hearing before the Regional Office.  As noted above, he 
was scheduled for a hearing before the Board in December 2010 
pursuant to his request for a Board hearing.  However, he failed 
to appear for the Board hearing.  The RO should clarify whether 
he wants a RO hearing and provide that hearing if requested.

In light of the above, the Board finds that the Veteran's claim 
for TDIU must also be remanded.  The examinations should include 
findings regarding the effect of the service-connected 
disabilities on employment.


Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Veteran to 
determine whether he would like to have a 
hearing before the RO.  If the Veteran 
indicates that he does want a hearing, 
schedule a hearing per his November 2008 
request. Afterwards, the hearing 
transcript should be associated with the 
claims folder.

2.	Contact the Veteran to request that he 
identify any pertinent VA or private 
treatment records related to diabetes 
mellitus  and osteoarthritis of the right 
hand, subsequent to December 2006, 
including any records of hospitalization 
and x-ray reports.  Any necessary release 
forms should be obtained.  All VA records 
should be obtained and attempts to obtain 
all identified private treatment records 
must be made.  All such information, when 
obtained, should be made a part of the 
Veteran's claims folder.  If a negative 
response is obtained, it should be 
associated with the claims folder.

3.	Then, schedule the Veteran for the 
appropriate VA examination regarding the 
service-connected diabetes mellitus.  The 
claims folder must be made available to 
the examiners.  All indicated tests and 
studies should be accomplished and the 
findings reported in detail.  

The examiner should provide an opinion as 
to whether the Veteran requires insulin, a 
restricted diet, and regulation of 
activities.  The examiner should also 
describe what, if any, complications 
attributable to the Veteran's service-
connected diabetes mellitus exists, 
including peripheral neuropathy, and 
should specifically describe the nature 
and severity of each such complication.  
If the Veteran does not suffer any such 
complication(s) as a result of his 
diabetes mellitus, the examiner should so 
state.  The examiner should also set forth 
an opinion as to whether it is at least as 
likely as not that his service-connected 
diabetes mellitus renders him unable to 
secure or follow a substantially gainful 
occupation.  A complete rationale must be 
provided for each opinion expressed.  


4.	Schedule the Veteran for the appropriate 
VA examination regarding the service-
connected osteoarthritis of the right 
hand.  The claims folder must be made 
available to the examiner.  All indicated 
tests and studies should be accomplished 
and the findings reported in detail.  

The examiner is requested to determine the 
current nature and severity of the 
Veteran's osteoarthritis of the right 
hand, and describe all symptoms and 
physical findings associated with any 
currently found osteoarthritis of the 
right hand.  The examiner should also set 
forth an opinion as to whether it is at 
least as likely as not that his service-
connected right hand condition renders him 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale 
must be provided for each opinion 
expressed.  

5.	Then review the claims file to ensure that 
all of the foregoing requested development 
is completed, and arrange for any 
additional development indicated.  Then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


